UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 18, 2009 RADIOSHACK CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-5571 75-1047710 (State or other (Commission (I.R.S. Employer jurisdiction of File Number) Identification No.) incorporation) Mail Stop CF3-203, 300 RadioShack Circle, Fort Worth, Texas (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (817) 415-3700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements Of Certain Officers. RadioShack Corporation today announces that Mr. Peter Whitsett, the Company's Executive Vice President, Chief Merchandising Officer has left the company to pursue other interests. Mr. Whitsett’s duties will be temporarily assumed by various members of the Company's senior management while the Company commences a search for a new Chief Merchant. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized this 18th day of September, 2009. RadioShack Corporation (Registrant) /s/James F. Gooch James F. Gooch Executive Vice President - Chief Financial Officer (Principal Financial Officer) 3
